Exhibit 10.1

 

 

SIXTH AMENDMENT AND MODIFICATION AGREEMENT

 

 

THIS SIXTH AMENDMENT AND MODIFICATION AGREEMENT (hereinafter referred to as this
“Sixth Amendment”) is made this 28th day of March, 2012, by and among

 

MAIDENFORM, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of New York, having its principal office
located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830 (hereinafter
referred to as the “Borrower”),

 

AND

 

MAIDENFORM BRANDS, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware having its principal
office located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830
(hereinafter referred to as “Holdings”),

 

AND

 

MAIDENFORM INTERNATIONAL, LTD., a corporation duly organized, validly existing
and in good standing under the laws of the State of New York having its
principal office located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830
(hereinafter referred to as “International”),

 

AND

 

MF RETAIL, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware having its principal office
located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830 (hereinafter
referred to as “Retail”),

 

AND

 

ELIZABETH NEEDLE CRAFT, INC., a corporation duly organized, validly existing and
in good standing under the laws of the State of New York having its principal
office located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830
(hereinafter referred to as “Elizabeth Needle Craft”),

 

AND

 

NICHOLAS NEEDLECRAFT, INC., a corporation duly organized, validly existing and
in good standing under the laws of the State of New York having its principal
office located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830
(hereinafter referred to as “Nicholas Needlecraft”),

 

AND

 

CRESCENT INDUSTRIES, INC., a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware having its principal
office located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830
(hereinafter referred to as “Crescent”),

 

AND

 

 

 



 

MAIDENFORM (INDONESIA) LIMITED, a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware having its
principal office located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830
(hereinafter referred to as “Indonesia”),

 

AND

 

MAIDENFORM (BANGLADESH) LIMITED, a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware having its
principal office located at 485 U.S. Highway 1 South, Iselin, New Jersey 08830
(hereinafter referred to as “Bangladesh”, and hereinafter Holdings,
International, Retail, Elizabeth Needle Craft, Nicholas Needlecraft, Crescent,
Indonesia, and Bangladesh shall be collectively referred to as the
“Guarantors”),

 

AND

 



BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located at 750 Walnut Avenue, Cranford, New Jersey 07016, in its capacity as a
Lender, the letter of credit issuer and the swing line lender (hereinafter
referred to as “Bank of America”),

 



AND

 



CAISSE DE DÉPÔT ET PLACEMENT DU QUÉBEC, a financial institution having an office
located at 1000 place Jean-Paul-Riopelle, Montreal, Quebec H2Z 2B3, in its
capacity as a Lender (hereinafter referred to as “CDP”),

 

AND

 

WELLS FARGO BANK, N.A., a national banking association duly organized and
validly existing under the laws of the United States of America, having an
office located at 120 Mountain View Road, Basking Ridge, New Jersey 07920, in
its capacity as a Lender (hereinafter referred to as “Wells Fargo”, and
hereinafter Bank of America, CDP, and Wells Fargo shall be collectively referred
to as the “Lenders”),

 



AND

 



BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located at 750 Walnut Avenue, Cranford, New Jersey 07016, in its capacity as
administrative agent for the Lenders (hereinafter referred to as the
“Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Credit Agreement dated June 15, 2007, executed by and among the Borrower,
Holdings, Bank of America and CDP, as lenders (hereinafter collectively referred
to as the “Original Lenders”), and the Administrative Agent (hereinafter, as
said Credit Agreement has been previously amended and modified, referred to as
the “Credit Agreement”), Bank of America and CDP made available to the Borrower
(i) a term loan facility in the original aggregate principal amount of
$100,000,000.00 (hereinafter, as said term loan has been previously amended and
modified, referred to as the “Term Loan Facility”) and (ii) a revolving credit
loan facility in the maximum aggregate principal amount of up to $50,000,000.00
(hereinafter, as said revolving credit loan facility has been previously amended
and modified, referred to as the “Revolving Credit Loan Facility”, and
hereinafter the Term Loan Facility and the Revolving Credit Loan Facility shall
be collectively referred to as the “Loan Facilities”); and



 

 

 

 

WHEREAS, Bank of America’s “Revolving Loan Commitment” (as such term is defined
in the Credit Agreement) under the Revolving Credit Loan Facility is evidenced
by that certain Revolving Note dated June 15, 2007, executed by the Borrower, as
maker, in favor of Bank of America, as payee, in the maximum principal amount of
up to $25,000,000.00 (hereinafter referred to as the “Original Revolving Credit
Loan Note #1”); and

 

WHEREAS, CDP’s “Revolving Loan Commitment” (as such term is defined in the
Credit Agreement) under the Revolving Credit Loan Facility is evidenced by that
certain Revolving Note dated June 15, 2007, executed by the Borrower, as maker,
in favor of CDP, as payee, in the maximum principal amount of up to
$25,000,000.00 (hereinafter referred to as the “Original Revolving Credit Loan
Note #2”); and

 

WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Guaranty dated as of June 15, 2007 executed by Holdings, International, Retail,
Elizabeth Needle Craft, Nicholas Needlecraft, Crescent, Indonesia, Maidenform
Online, Inc., a Delaware corporation (hereinafter referred to as “Online”), and
NCC Industries, Inc., a New York corporation (hereinafter referred to as “NCC
Industries”, and hereinafter Holdings, International, Retail, Elizabeth Needle
Craft, Nicholas Needlecraft, Crescent, Indonesia, Online, and NCC Industries
shall be collectively referred to as the “Original Guarantors”), on a joint and
several basis, in favor of the Administrative Agent (hereinafter, as said
Guaranty has been previously amended and modified, referred to as the
“Guaranty”), the Original Guarantors guarantied the payment and performance of
all of the obligations of the Borrower owed to the Administrative Agent and the
Original Lenders under the Credit Agreement and the other “Loan Documents” (as
such term is defined in the Credit Agreement); and

 

WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Security Agreement dated as of June 15, 2007 executed by the Original Guarantors
in favor of the Administrative Agent and the Lenders (hereinafter, as said
Security Agreement has been previously amended and modified, referred to as the
“Security Agreement”), the Original Guarantors granted to the Administrative
Agent a security interest in and to certain “Collateral” (as such term is
defined in the Security Agreement) as collateral security for their respective
obligations under the Guaranty; and

 

WHEREAS, on (i) September 27, 2007, NCC Industries was merged with and into the
Borrower, with the Borrower being the surviving entity and (ii) April 28, 2010,
Online was merged with and into the Borrower, with the Borrower being the
surviving entity; and

 

WHEREAS, in connection with the execution and delivery of this Sixth Amendment,
CDP has executed and delivered (i) to Bank of America that certain Assignment
and Assumption Agreement dated of even date herewith (hereinafter referred to as
the “BOA Assignment”), pursuant to which CDP has sold, assigned, transferred and
set over to Bank of America a portion of its Revolving Loan Commitment in the
principal amount of $5,000,000.00 and (ii) to Wells Fargo that certain
Assignment and Assumption Agreement dated of even date herewith (hereinafter
referred to as the “Wells Fargo Assignment”), pursuant to which CDP has sold,
assigned, transferred and set over to Wells Fargo the remaining portion of its
Revolving Loan Commitment in the principal amount of $20,000,000.00; and

 

WHEREAS, Bank of America’s Revolving Loan Commitment under the Revolving Credit
Loan Facility, after giving effect to the BOA Assignment, is evidenced by that
certain First Substitute Revolving Note #1 dated of even date herewith, executed
by the Borrower, as maker, in favor of Bank of America, as payee, in the maximum
principal amount of up to $30,000,000.00 (hereinafter referred to as the
“Revolving Credit Loan Note #1”), which Revolving Credit Loan Note #1 replaces
the Original Revolving Credit Loan Note #1 in its entirety; and

 

WHEREAS, Wells Fargo’s Revolving Loan Commitment under the Revolving Credit Loan
Facility, as a result of the Wells Fargo Assignment, is evidenced by that
certain First Substitute Revolving Note #2 dated of even date herewith, executed
by the Borrower, as maker, in favor of Wells Fargo, as payee, in the maximum
principal amount of up to $20,000,000.00 (hereinafter referred to as the
“Revolving Credit Loan Note #2”, and hereinafter the Revolving Credit Loan Note
#1 and the Revolving Credit Loan Note #2 shall be collectively referred to as
the “Revolving Credit Loan Notes”), which Revolving Credit Loan Note #2 replaces
the Original Revolving Credit Loan Note #2 in its entirety; and



 

 

 

 

WHEREAS, in connection with the execution and delivery of this Sixth Amendment,
Bangladesh has executed and delivered (i) that certain Counterpart for
Additional Guarantor dated of even date herewith (hereinafter referred to as the
“Guaranty Counterpart”), pursuant to which Bangladesh has joined with the other
Original Guarantors (hereinafter Bangladesh and the Original Guarantors shall be
collectively referred to as the “Guarantors”) as a party to the Guaranty, and
(ii) that certain Counterpart for Additional Grantor dated of even date herewith
(hereinafter referred to as the “Security Agreement Counterpart”), pursuant to
which Bangladesh has joined with the other Original Guarantors as a party to the
Security Agreement; and

 

WHEREAS, the parties hereto have agreed to further amend and modify the terms,
conditions, and provisions of the Credit Agreement and the other Loan Documents
for the purposes more fully set forth and described herein; and

 

WHEREAS, defined terms used but not expressly defined herein shall have the same
meanings when used herein as set forth in the Credit Agreement.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
promise, covenant, and agree as follows:

 

1.        Accuracy of Recitals. The Borrower and the Guarantors hereby represent
and warrant to the Administrative Agent and the Lenders that all of the recitals
contained in this Sixth Amendment are true, correct and accurate.

 

2.        Amounts Outstanding. As of March 28, 2012, there was outstanding under
(i) the Revolving Credit Loan Facility, the principal sum of $-0- in Revolving
Loans, and Letters of Credit as set forth and described on Schedule “A” attached
hereto and made a part hereof, and (ii) the Term Loan Facility, the principal
sum of $69,050,000.00, in each case together with unpaid accrued interest and
fees, without offset, defense, or counterclaim, all of which are hereby
expressly waived by the Borrower and the Guarantors.

 

3.        Credit Agreement. The Credit Agreement is hereby further amended and
modified as follows:

 

(i)        Section 1.1 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Revolving Loan Commitment Termination Date”
and inserting the following new definition of “Revolving Loan Commitment
Termination Date” in its place and stead:

 

““Revolving Loan Commitment Termination Date” means June 15, 2014.”

 

(ii)        Section 1.1 of the Credit Agreement is hereby amended and modified
by deleting the existing definition of “Consolidated Total Debt” and inserting
the following new definition of “Consolidated Total Debt” in its place and
stead:

 

““Consolidated Total Debt” means:



 

(i)only for the purposes of calculating the Consolidated Leverage Ratio when
used in determining the LIBOR Margin and the Base Rate Margin for Term Loans,
without duplication, as at any date of determination, the sum of (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, plus
(b) the Commercial Letter of Credit Usage plus (c) the excess of Standby Letter
of Credit Usage over $4,000,000.00, minus (d) without duplication, the fair
market value of unrestricted and unencumbered cash, Cash Equivalents and
marketable securities of Holdings and its Subsidiaries as shown on said balance
sheet; and



 

 

 

 

(ii)for all other purposes, without duplication, as at any date of
determination, the sum of (a) the aggregate stated balance sheet amount of all
Indebtedness of Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, plus (b) the Commercial Letter of Credit Usage
plus (c) the Standby Letter of Credit Usage.”

 





(iii)        Section 1.1 of the Credit Agreement is hereby amended and modified
by deleting the existing definition of “Obligations” and inserting the following
new definition of “Obligations” in its place and stead:

 

““Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, any
Lender Swap Agreement, or otherwise with respect to any Loan, Letter of Credit,
or Lender Swap Agreement, including, without limitation, all principal,
interest, reimbursements for amounts drawn under Letters of Credit, fees, costs,
expenses, and indemnification amounts, (ii) for (a) all purposes under any of
the Collateral Documents, (b) the purposes of the definitions of “Collateral”,
“Collateral Documents”, and “Permitted Encumbrances” hereunder, and (c) the
purposes of Sections 2.4D, 7.1(i), 10.2, 10.4, and 10.11 hereunder, all
obligations arising under Secured Cash Management Agreements, and (iii) all
costs and expenses incurred in connection with enforcement and collection of any
of the foregoing, including, without limitation, the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof pursuant
to any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.”

 

(iv)        The following new definitions are hereby added to Section 1.1 of the
Credit Agreement:

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services,
including, without limitation, foreign exchange, supply chain finance and
discounting of trade payables, and other cash management services.

 

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (i) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (ii) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, however, that for any of
the foregoing to be included as a “Secured Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered to the Administrative Agent written
notice of said Cash Management Bank’s entry into a Cash Management Agreement
prior to such date of determination.



 

 

 

 

“L/C Expiration Date” means the day that is 30 days prior to the Revolving Loan
Commitment Termination Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any of its Subsidiaries and any Cash Management Bank.

 

(v)        Section 2.4 D. of the Credit Agreement is hereby amended and modified
by deleting the existing clause (iv) contained therein and inserting the
following new clause (iv) in its place and stead:

 

“(iv)        fourth, to the payment of all other Obligations, including
Obligations of Loan Parties under (a) any Lender Swap Agreements in excess of
those described in subsection 2.4D(iii) above, and (b) any Secured Cash
Management Agreements, in either case for the ratable benefit of the holders
thereof (subject in all cases to the provisions of subsection 2.4C(ii) above);
and”

 

(vi)        Section 3.1 A. of the Credit Agreement is hereby amended and
modified by adding the following sentence at the end of Section 3.1 A.(iii) of
the Credit Agreement:

 

“Notwithstanding the foregoing or any other term, condition, or provision of
this Agreement to the contrary, the Issuing Lender shall be permitted to issue
or renew Standby Letters of Credit with an expiry date which exceeds the L/C
Expiration Date by a period of up to one year if either (x) the Borrower Cash
Collateralizes said Standby Letter(s) of Credit, or (y) the Requisite Class
Lenders for Lenders holding Revolving Loan Exposure shall have approved such
issuance or renewal in writing.”

 

(vii)        Section 7.5 of the Credit Agreement is hereby amended and modified
by deleting the existing reference contained in Section 7.5(ii)(b) of the Credit
Agreement to a maximum Consolidated Leverage Ratio not to exceed “3.5 -to- 1.0”
and inserting a new reference to a reduced maximum Consolidated Leverage Ratio
not to exceed “3.25 -to- 1.0” in its place and stead.

 

(viii)        Section 7.6 B. of the Credit Agreement is hereby amended and
modified by deleting the existing reference contained therein to a maximum
permitted Consolidated Leverage Ratio of “4.0 -to- 1.0” and inserting a new
reference to a reduced maximum permitted Consolidated Leverage Ratio of “3.25
-to- 1.0” in its place and stead.

 

(ix)        Section 10.6 of the Credit Agreement is hereby amended and modified
by deleting the existing introductory provision of said Section 10.6 in its
entirety and inserting the following new introductory provision in its place and
stead:

 

“No amendment, modification, termination or waiver of any provision of this
Agreement, the Notes or any of the other Loan Documents, and no consent to any
departure by Company or Holdings therefrom, shall in any event be effective
without the written concurrence of the Requisite Lenders; provided that (I) the
waiver of any condition set forth in Section 4.2 as to any Revolving Loans shall
not require the written concurrence of the Requisite Lenders but shall, instead,
require the written concurrence of the Requisite Class Lenders for Lenders
holding Revolving Loan Exposure and (II) no such amendment, modification,
termination, waiver or consent shall, without the consent of:”

 

(x)        The existing Schedule 2.2 of the Credit Agreement is hereby deleted
in its entirety, and the new Schedule 2.2 which is attached to this Sixth
Amendment as Exhibit “A” is hereby inserted in its place and stead.



 

 

 

 

(xi)        Any and all references in the Credit Agreement to “Ares” or to “Ares
Corporate Opportunities Fund, L.P.” and its Affiliates, including, without
limitation, the definition of “Ares”, the references to “Ares or its Affiliates”
in the definition of “Change in Control”, and the references to Ares and its
Affiliates as Eligible Assignees, are hereby deleted in their entirety and are,
as of the date hereof, no longer of any force or effect.

 

4.        North Carolina Property No Longer Secures Revolving Credit Loan
Facility. Notwithstanding any term, condition, or provision of the Credit
Agreement, any Mortgage (including, without limitation, that certain Deed of
Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(North Carolina) dated June 15, 2007 and recorded on June 18, 2007 in Book 7819,
Page 0069 in the Office of the Register of Deeds of Cumberland County, North
Carolina (hereinafter referred to as the “North Carolina Deed of Trust”)), or
any other Loan Document to the contrary, the parties hereto acknowledge and
agree that that certain real property located at 800 Technology Drive,
Fayetteville, North Carolina shall hereafter no longer secure the Borrower’s
obligations under the Revolving Credit Loan Facility. It is expressly understood
and agreed, however, that the foregoing shall not be deemed to amend, modify,
reduce, or in any other way limit the terms of any Loan Document except as
expressly set forth in this Paragraph 6, and the parties further acknowledge and
agree that any “Obligations” (as such term is defined in the North Carolina Deed
of Trust) other than those relating to the Revolving Credit Loan Facility shall
continue to be secured by the North Carolina Deed of Trust in accordance with
its terms.

 

5.        Amendments to all Loan Documents. Any and all references in any Loan
Document to the Credit Agreement and/or any of the other Loan Documents shall be
deemed to refer to the Credit Agreement or such other Loan Document, as amended
and modified through this Sixth Amendment.

 

6.        Further Agreements and Representations. The Borrower and the
Guarantors do hereby: (i) ratify, confirm and acknowledge that, as amended and
modified by this Sixth Amendment, the Credit Agreement, the Notes, the Guaranty,
the Security Agreement, and all other Loan Documents continue to be valid,
binding and in full force and effect; (ii) acknowledge and agree that, as of the
date hereof, none of the Borrower or any of the Guarantors has any defense,
set-off, counterclaim or challenge against the payment of any sums due and owing
to the Administrative Agent or any Lender or the enforcement of any of the terms
of the Credit Agreement, the Guaranty, the Security Agreement, and/or any of the
other Loan Documents; (iii) acknowledge and agree that all representations and
warranties of the Borrower and the Guarantors contained in the Credit Agreement,
the Guaranty, the Security Agreement, and the other Loan Documents are true,
accurate and correct in all material respects as of the date hereof as if made
on and as of the date hereof, except to the extent any such representation or
warranty specifically relates to an earlier date or dates in which case such
representation or warranty remains true, accurate and correct in all material
respects on and as of such date or dates, and that none of the corporate
governing documents of the Borrower or the Guarantors have been amended,
modified, or supplemented in any manner prohibited by the Loan Documents since
the date of the execution and delivery of the Credit Agreement; and (iv)
represent and warrant that the Borrower and the Guarantors have taken all
necessary action required by law and by their respective corporate governing
documents to execute and deliver this Sixth Amendment and that such execution
and delivery constitutes the legal and validly binding action of such entities.

 

7.        No Novation. It is the intention of the parties hereto that this Sixth
Amendment shall not constitute a novation.



 

 

 

 

8.        Waiver, Release and Indemnification by the Borrower and the
Guarantors. To induce the Administrative Agent and the Lenders to enter into
this Sixth Amendment, the Borrower and the Guarantors, and any person or entity
claiming by or through any or all of them, each waives and releases and forever
discharges the Administrative Agent and the Lenders and their respective
officers, directors, shareholders, agents, parent corporation, subsidiaries,
affiliates, trustees, administrators, attorneys, predecessors, successors and
assigns and the heirs, executors, administrators, successors and assigns of any
such person or entity, as releasees (hereinafter collectively referred to as the
“Releasees”) from any liability, damage (whether direct or indirect,
consequential, special, exemplary, or punitive), claim (including, without
limitation, any claim for contribution or indemnity), loss or expense of any
kind, in each case whether now known or unknown, past or present, asserted or
unasserted, contingent or liquidated, at law or in equity, that it may have
against any Releasee arising from the beginning of time to the date hereof
arising out of or relating to the Loan Facilities. The Borrower and the
Guarantors each further agrees to indemnify and hold the Releasees harmless from
any loss, damage, judgment, liability or expense (including attorneys’ fees)
suffered by or rendered against the Administrative Agent or any Lender on
account of any claims of third parties arising out of or relating to the Loan
Facilities. The Borrower and the Guarantors each further states that it has
carefully read the foregoing release and indemnity, knows the contents thereof
and grants the same as its own free act and deed.

 

9.        Status of Parties. The relationship between the Administrative Agent
and the Lenders, on the one hand, and the Borrower, on the other hand, is solely
that of administrative agent and lenders, on the one hand, and borrower, on the
other hand. Neither the Administrative Agent nor any of the Lenders has any
fiduciary relationship with or duty to the Borrower and none is created by the
Loan Documents. Nothing contained in the Loan Documents, and no action taken or
omitted pursuant to the Loan Documents, is intended or shall be construed to
create any partnership, joint venture, or association between the Borrower, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
or in any way make the Administrative Agent or any Lender a co-principal with
the Borrower. In no event shall the Administrative Agent’s or any Lender’s
rights and interests under the Loan Documents be construed to give the
Administrative Agent or any Lender the right to control, or be deemed to
indicate that the Administrative Agent or any Lender is in control of, the
business, properties, management or operations of the Borrower.

 

10.        Fees, Costs, Expenses and Expenditures. The Borrower shall pay the
Administrative Agent’s and the Lenders’ reasonable costs and expenses in
connection with this Sixth Amendment to the extent and in the manner provided in
Section 10.2 of the Credit Agreement.

 

11.        No Waiver. Nothing contained in this Sixth Amendment constitutes an
agreement or obligation by the Administrative Agent or the Lenders to grant any
further amendments to any of the Loan Documents, as amended and modified hereby,
and nothing contained herein constitutes a waiver or release by the
Administrative Agent or any Lender of any rights or remedies available to the
Administrative Agent or any Lender under the Loan Documents, as amended and
modified hereby, at law or in equity.

 

12.        Inconsistencies. To the extent of any inconsistency between the
terms, conditions, and provisions of this Sixth Amendment and the terms,
conditions, and provisions of the Credit Agreement, the Notes, the Guaranty, the
Security Agreement, and all other Loan Documents, the terms, conditions, and
provisions of this Sixth Amendment shall govern and control. All terms,
conditions, and provisions of the Credit Agreement, the Notes, the Guaranty, the
Security Agreement, and all other Loan Documents not inconsistent herewith shall
remain in full force and effect and are hereby ratified and confirmed by each
party hereto.

 

13.        Binding Effect; Governing Law. This Sixth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and/or assigns. This Sixth Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

14.        WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS SIXTH AMENDMENT
HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS SIXTH AMENDMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER HEREIN (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SIXTH AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH 14.



 

 

 

 

15.        Headings. The headings of the Articles, Sections, paragraphs and
clauses of this Sixth Amendment are inserted for convenience only and shall not
be deemed to constitute a part of this Sixth Amendment.

 

16.        Counterparts. This Sixth Amendment may be executed in any number of
counterparts, each of which, when taken together, shall be deemed one and the
same instrument.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

IN WITNESS WHEREOF, the Administrative Agent, the Lenders, the Borrower, and the
Guarantors have duly executed and delivered this Sixth Amendment, all as of the
day and year first written above.

 

BORROWER:

 

ATTEST:   MAIDENFORM, INC., a New York corporation                         By:
/s/ Erica Finkelson   By: /s/ Christopher Vieth     Name: Erica Finkelson  
Name: Christopher Vieth     Title: Assistant General Counsel   Title: Chief
Financial Officer  

 

 

  GUARANTORS:     ATTEST: MAIDENFORM BRANDS, INC., a Delaware corporation  
MAIDENFORM INTERNATIONAL, LTD., a New York corporation   MF RETAIL, INC., a
Delaware corporation   ELIZABETH NEEDLE CRAFT, INC., a New York corporation  
NICHOLAS NEEDLECRAFT, INC., a New York corporation   CRESCENT INDUSTRIES, INC.,
a New York corporation   MAIDENFORM (INDONESIA) LIMITED, a Delaware corporation
 

MAIDENFORM (BANGLADESH) LIMITED, a Delaware corporation

 

 

 

By: /s/ Erica Finkelson   By: /s/ Nanci Prado     Name: Erica Finkelson   Name:
Nanci Prado     Title: Assistant General Counsel   Title: Secretary  

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES CONTINUE ON THE NEXT PAGE]

 

 

 

          ADMINISTRATIVE AGENT:             BANK OF AMERICA, N.A.              
      By: /s/ Angela Larkin     Name: Angela Larkin     Title: Assistant Vice
President                     LENDERS:             BANK OF AMERICA, N.A., as a
Lender, Issuing Lender, and Swing Line Lender                   By: /s/ William
T. Franey     William T. Franey     Senior Vice President                    
CAISSE DE DÉPÔT ET   PLACEMENT DU QUÉBEC, as a Lender                   By: /s/
Jean-Pierre Jetté     Name: Jean-Pierre Jetté   Title: Senior Portfolio Manager
          By: /s/ James B. McMullan     Name: James B. McMullan     Title:
Senior Vice President                     WELLS FARGO BANK, N.A., as a Lender  
                By: /s/ Gary W. Wessel     Name: Gary W. Wessel   Title: Senior
Vice Preside

 

 

 

[END OF SIGNATURES]

 

 

EXHIBIT “a”

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN SIXTH AMENDMENT AND MODIFICATION
AGREEMENT EXECUTED BY AND AMONG MAIDENFORM, INC. ET AL, BANK OF AMERICA, N.A.,
CAISSE DE DEPOT ET PLACEMENT DU QUEBEC, AND WELLS FARGO BANK, N.A., AS LENDERS,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, DATED MARCH 28, 2012

 

Pricing Grid

 

Applicable Margins for the Revolving Credit Loan Facility

 

 

 

Consolidated
Leverage Ratio LIBOR Margin

Base Rate

Margin

 

Commitment Fee

 

SBLC Fee/

Comm’l L/C Fee

Swing Line Loan Margin 1 < 0.50:1 100.0 bps -125.0 bps 20.0 bps 100.0 bps -15.0
bps 2 > 0.50 but < 1.00:1 125.0 bps -100.0 bps 20.0 bps 125.0 bps -15.0 bps 3 >
1.00 but < 1.50:1 137.5 bps -87.5 bps 25.0 bps 137.5 bps -17.5 bps 4 > 1.50 but
< 2.00:1 150.0 bps -75.0 bps 30.0 bps 150.0 bps -20.0 bps 5 > 2.00 but < 2.50:1
175.0 bps -37.5 bps 35.0 bps 175.0 bps -10.0 bps 6 > 2.50 but < 3.25:1 200.0 bps
-25.0 bps 40.0 bps 200.0 bps 0.0 bps   > 3.25:1 200.0 bps -25.0 bps 40.0 bps
200.0 bps 40.0 bps

 

 

Applicable Margin for the Term Loan Facility

 

 

 

Consolidated Leverage

Ratio

LIBOR Margin

Base Rate

Margin

 

1 < 1.00:1 100.0 bps 0 bps 2 > 1.00 but < 1.50:1 112.5 bps 12.5 bps 3 > 1.50 but
< 2.00:1 125.0 bps 25.0 bps 4 > 2.00 but < 2.50:1 137.5 bps 37.5 bps 5 > 2.50
but < 3.00:1 150.0 bps 50.0 bps 6 > 3.00 200.0 bps 100.0 bps

 

 

 

SCHEDULE “a”

 

ATTACHED TO AND MADE A PART OF THAT CERTAIN SIXTH AMENDMENT AND MODIFICATION
AGREEMENT EXECUTED BY AND AMONG MAIDENFORM, INC. ET AL, BANK OF AMERICA, N.A.,
CAISSE DE DEPOT ET PLACEMENT DU QUEBEC, AND WELLS FARGO BANK, N.A., AS LENDERS,
AND BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT, DATED MARCH 28, 2012

 

LETTERS OF CREDIT

 

LC No. Beneficiary Amount Iss. Exp. Cur 68020190 UTICA MUTUAL INSURAN
USD$375,000.00 8/16/07 2/16/13 68020194 THE TRAVELERS INDEMN USD$150,000.00
8/16/07 12/31/12 68024565 BANK OF IRELAND USD$150,000.00 4/17/08 4/15/12

 

 

 

 

 

 

 

